DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 15/729,150 filed on October 10, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s election with traverse of the Species including the offset circuit of Fig. 5, the memory cell array of Fig. 13, and the transistor structure of Figs. 33A-33C in the reply filed on 03/03/2021 is acknowledged.  The Applicants indicated that claims 1, 2, 4-7, 9, and 10 read on the elected species.  Accordingly, pending in this Office action are claims 1-10.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications JP2016-200757, JP2016-200760, JP2017-017446 filed in Japan on 10/12/2016 and 02/02/2017.  It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Election/Restrictions
Claims 1 and 6 are allowable.  The restriction requirement between species, as set forth in the Office action mailed on 01/04/2021, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 01/04/2020 is withdrawn.  Claims 3 and 8 directed to non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Since this application is otherwise in condition for allowance, the title of the invention has been changed by an examiner’s amendment in accordance with MPEP§606.01.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matter regarding the title.  Accordingly, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the title:
Replace the title with: --Neural Network Semiconductor Device and System Using the Same--.

Allowable Subject Matter           
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1 and 6 the prior art of record Varshavsky (US 2002/0030205), Kurokawa (US 2016/0225808), Kurokawa (US 2015/0023114), and Kurokawa (US 2015/0207509), do not disclose “A semiconductor device comprising a current mirror circuit, wherein the fourth transistor comprises a first gate and a second gate, wherein the sixth transistor comprises a first gate and a second gate, wherein the first gate of the fourth transistor is electrically connected to a first terminal of the second capacitor, wherein the second gate of the fourth transistor is electrically connected to the first terminal of the fourth transistor,2Application No.:15/729,150US25343/25344/25977Filed:October 10, 2017Page:3of9 wherein a first terminal of the fifth transistor is electrically connected to the first gate of the fourth transistor, wherein the first gate of the sixth transistor is electrically connected to a first terminal of the third capacitor, wherein the second gate of the sixth transistor is electrically connected to the first terminal of the sixth transistor, wherein a second terminal of the third capacitor is electrically connected to the first terminal of the sixth transistor, wherein a first terminal of the seventh transistor is electrically connected to the first gate of the sixth transistor, wherein the current mirror circuit is configured to output a first current corresponding to a potential of the second wiring to each of the first wiring and the second wiring10”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/Primary Examiner, Art Unit 2814